Citation Nr: 0519490	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  98-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The appellant served as a member of the Army National Guard 
of the State of Louisiana from December 1975 to December 
1981.  He served on active duty for training (ACDUTRA) from 
March 28, 1976 to August 31, 1976, May 28, 1977 to June 11, 
1977, September 12, 1977 to December 9, 1977, May 20, 1978 to 
June 3, 1978, July 14-28, 1978, May 17-31, 1980, and May 2-
16, 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In May 1999, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  

The Board remanded this case in July 1999 and August 2003.  
In February 2005, the RO issued a Supplemental Statement Of 
the Case, in which it continued the denial of the appellant's 
claim.  


FINDINGS OF FACT

1.  The appellant received medical treatment on one occasion 
during a period of ACDUTRA due to complaints by his 
commanding officer that he talked to himself.  Treatment did 
not result in a diagnosis.  

2.  Paranoid schizophrenia was not shown during any period of 
ACDUTRA.  

3.  The appellant's current psychiatric disorder, 
characterized as paranoid schizophrenia has not been 
etiologically related to periods of ACDUTRA.  


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as paranoid 
schizophrenia, was not incurred during, or aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.6, 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way April and October 2004 letters, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that a current psychiatric disorder 
was related to his military duty.  In addition, the appellant 
was informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the appellant provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letters advised the 
appellant of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The appellant's representative has submitted 
various private medical records in support of the appellant's 
claim.  Additionally, the appellant was afforded an 
opportunity to testify before the undersigned at the May 1999 
hearing.  

In 2004, and pursuant to the Board's remand directive, the RO 
obtained records from the National Personnel Records Center 
with respect to the appellant's periods of ACDUTRA.  
Additionally, the RO asked the appellant to submit an 
authorization to obtain private treatment records Central 
City Medical Center and the Charity Hospital.  The appellant 
did not respond to the RO's letters.  Additionally, the 
appellant was scheduled to undergo VA examinations in January 
2000, June 2001 and December 2001.  He failed to report to 
the scheduled examinations.  As such, the Board finds that 
the RO has no further duty to assist the appellant in 
obtaining the identified private treatment records or in 
scheduling another VA examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").  

While there may be additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained the appellant has failed to cooperate with VA.  
As such, the Board finds that there is no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The appellant's service medical records are of record.  His 
service enlistment examination was negative for any 
complaints or clinical findings of a psychiatric disorder.  

On May 21, 1980 the appellant was sent to the medical clinic 
after he was seen talking to himself.  The appellant 
acknowledged that he talked to himself because he did not 
have anyone to talk to.  He was reportedly a social person 
but only associated with two close friends and a cousin who 
formerly belonged to his unit.  The appellant denied any 
suicidal ideation or auditory hallucinations.  There was no 
evidence of overt psychosis or depression.  The examiner 
noted that there may be a personality disorder present but 
could not be certain.  The appellant was returned to duty.  

There are no further clinical records showing treatment for a 
psychiatric disorder, to include paranoid schizophrenia.  

On a Report of Medical History dated in September 1980, the 
appellant reported that he was in good health and on no 
mediation.  On a Report of Medical Examination, dated that 
same month, a clinical psychiatric evaluation was noted as 
normal.  

In April 1988, the appellant underwent a psychiatric 
evaluation by the Central City Mental Health Center.  At such 
time, the appellant admitted to hearing auditory 
hallucinations.  He was very fearful of people.  The initial 
assessment was probable atypical psychosis and schizophrenia.  

During the hearing in May 1999, the appellant reported that 
he first had psychiatric symptoms in either May 1979 or May 
1980.  He stated that his symptoms were irregular but started 
appearing regularly thereafter.  He stated that he was 
regularly hospitalized for treatment of schizophrenia in the 
early 1980's.  

Records from the Central City Mental Health Center for the 
period from May 1999 to September 1999 show continued 
treatment for paranoid schizophrenia.  

Records from the Medical Center of Louisiana for the period 
from June to August 1999 show treatment for psychosis.   

He received a psychological evaluation from DePaul-Tulane 
Behavioral Health Center in August 1999.  At such time, his 
chief complaint was chronic paranoid schizophrenia.  He 
reported a previous history of bipolar disorder.  He reported 
auditory and visual hallucinations.  He had insomnia and some 
passive suicidal ideation.  He reported a past history of a 
self-inflicted gunshot wound in 1976 that required abdominal 
surgery.  Following an examination, the diagnosis was 
paranoid schizophrenia.  

The appellant was scheduled for, but failed to report to, VA 
examinations in January 2000, June 2001 and December 2001.  

III.  Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in ACDUTRA and 
injury incurred in INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a) (2003).  Service 
connection on a presumptive basis is not available where the 
only service performed is ACDUTRA or INACDUTRA. Biggins v. 
Derwinski, 1 Vet. App. at 476-78.  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).  

Upon review of all of the evidence of record, the Board finds 
that the criteria for service connection for an acquired 
psychiatric disorder, characterized as paranoid 
schizophrenia, have not been met.  In this matter, there is 
current evidence that the appellant has schizophrenia.  
However, there is no competent evidence that he developed 
such during a period of ACDUTRA or that it is otherwise 
related to the appellant's service.  Rather, his service 
medical records show that he was treated on one occasion for 
psychiatric symptoms during service.  The treatment occurred 
during a period of ACDUTRA.  However, there was no objective 
evidence of psychosis or depression, and the examination did 
not result in a clinical diagnosis.  Furthermore, subsequent 
medical records were negative for pertinent complaints or 
findings.

As an aside, the Board notes that there was an indication 
that the appellant might have a personality disorder.  
However, VA regulations specifically provide that personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (West 
2002).  

In this matter, the appellant was afforded numerous 
opportunities to submit evidence showing treatment for a 
psychiatric disorder since service or evidence showing a 
relationship between a current psychiatric disorder and 
ACDUTRA.  Additionally, he was scheduled to attend VA 
examinations in which the examiners were directed to render 
an opinion with respect to the etiology of the disorder.  
While such evidence would likely be helpful in adjudicating 
the claim, the appellant failed to provide information to the 
RO or report to the scheduled examinations.  As such, there 
is an absence of evidence to support the grant of service 
connection.  
The only other evidence linking the appellant's current 
psychiatric condition to service comes from the appellant 
during the videoconference hearing.  His statements have been 
considered.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the appellant can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having a psychiatric 
disorder, or to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").
In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  


ORDER

Service connection for paranoid schizophrenia is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


